 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AJAY KUMAR DEV,                                   No. 2:18-cv-00480 TLN AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    BIRENDA NARAYAN DEO, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this case in pro per. The proceeding has accordingly been

18   referred to the magistrate judge by E.D. Cal. R. (“Local Rule”) 302(c)(21).

19          Plaintiff has requested a 30-day extension of time to file his objections to the

20   undersigned’s findings and recommendations. ECF No. 22. Plaintiff indicates he is having

21   difficulties accessing the prison law library, which is currently open only two days each week and

22   serves approximately 700 inmates. Id. Plaintiff is informed that his objections need only identify

23   the matters to which he objects, and bases for the objections; legal argument and detailed briefing

24   are not required. Nonetheless, considering the plaintiff’s pro se status and the procedural posture

25   of this case, the extension will be granted. Further requests for extension on the same grounds

26   will be looked upon with disfavor.

27   ////

28   ////
 1          For cause shown, IT IS HEREBY ORDERED that Plaintiff’s motion for an extension of
 2   time (ECF No. 22) is GRANTED. Plaintiff shall have until Monday, February 4, 2019 to file
 3   objections to the undersigned’s findings and recommendations.
 4   DATED: January 7, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
